In 1985, appellant was convicted of aggravated murder and other crimes in the Stark County Court of Common Pleas. (Case No. 85-5023.) These convictions were reversed by the Court of Appeals for Stark County in case No. CA-6701. This court reversed that judgment and remanded the cause to the Court of Appeals for Stark County for review of appellant's death sentence. State v. Gillard (1988), 40 Ohio St.3d 226, 533 N.E.2d 272. The court of appeals affirmed appellant’s death sentence in 1990. (Case No. CA-6701.) On appeal from that judgment, this court remanded the cause to the Court of Common Pleas of Stark County, with instructions to hold a hearing on appellant’s conflict-of-interest claim, and if no conflict was found, to return the cause to this court. State v. Gillard (1992), 64 Ohio St.3d 304, 595 N.E.2d 878. In 1995, the common pleas court held the hearing as instructed. (Case No. 1985-CR-5023.) The cause is now before this court. On January 30, 1996, this court ordered the Clerk of the Court of Appeals for Stark County to transmit the record to this court. However, a complete record in this cause has not been transmitted to this court.
IT IS THEREFORE ORDERED by the court that, within ten days, the Common Pleas Court of Stark County and the Court of Appeals for Stark County shall transmit to this court the transcript of appellant’s trial in case No. 85-5023; the exhibits from said trial; the record of the court of appeals in case No. CA-6701; and any other records relating to this cause still retained by either court.